DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 2/17/21 including claims 1-15. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8,  11-14  are rejected under 35 U.S.C. 103 as being unpatentable over  Zhuet 
al ( US 20100138541), henceforth, ‘541 and further in view of Shu et al (US 20180376422), 
henceforth, ‘422.
For claims 1 and 11, ‘541 discloses following limitations:
A method performed by a wireless device in a wireless communication system, the method 
comprising:
(‘541: [0002] The present invention relates to the wireless communication field, particularly to a kind of resource allocation technique for any service in which packets arrive periodically, such as a VoIP (Voice over Internet Protocol) service and a real-time service, and more particularly to a method for resource allocation, a base station and a mobile communication terminal )
 receiving a configuration of a pre-allocated resource; 
(‘541: [0177] The receiving unit 704 is configured for receiving the pre-allocated persistent radio resource or the complementary resource set or the complementary resource preferably used by the terminal in the complementary resource set from the base station.)
‘541 does not disclose following limitations, which is disclosed by ‘422, as follows:
receiving, in a paging occasion, information on type of resource for a response message; 
(‘422: [0202] The paging occasion may refer to a parameter such as a time-frequency 
resource used by the UE to receive a paging message. [0220] As described above, the preconfigured uplink resource may be indicated by the instruction information in step 604, may be associated with the DUI of the UE, or may be indicated by the paging message in steps 614 and 616.)
and 
transmitting the response message on the pre-allocated resource, based on that the information informs the pre-allocated resource.
(‘422: , [0220] The UE sends the paging response message by using the pre-allocated uplink resource, with no need to initiate an RRC connection setup process to quickly enter the activated state.)
	It would have been obvious to a person of ordinary skill before the invention to have combined limitations of ‘422 with those of ‘541 for the advantage of signal quality improvement given the large attendant frequency bandwidth and processing power demands.	
For claim 11, ‘422 discloses following limitations:
the wireless device comprising: a memory; a transceiver; and a processor, operably coupled to 
the memory and the transceiver, and configured to:
	(‘422: [0073] According to a fourteenth aspect, UE is provided, where the UE includes a memory, a processor, and a transceiver; the memory is configured to store a program; the processor is configured to execute the program; and when the program is executed, the processor performs the method in the second aspect by using the transceiver.)
Rest of claims are same as in claim 1.
	
For claims 2 and 12, ‘541 in view of ‘422 discloses all limitations of subject matter, as applied to preceding claims 1 and 12 respectively. ‘541 does not disclose following limitation , which is disclosed by ‘422 , as follows:
	“wherein the pre-allocated resource is a configured grant.”
	(‘422:, [0022] enables the UE to send the uplink instruction message to the controller by using the grant-free uplink resource)
It would have been obvious to a person of ordinary skill before the invention to have combined limitations of ‘422 with those of ‘541 for the advantage of simplifying signaling exchange between the UE and a network side.

For claims 3 and 13, ‘541 in view of ‘422 discloses all limitations of subject matter, as applied to preceding claims 1 and 11 respectively. ‘541 does not disclose following limitation, which is disclosed by ‘422 , as follows:
“wherein the pre-allocated resource is activated upon receiving the information informing the pre-allocated resource.”
(‘422:, [0202] The paging occasion may refer to a parameter such as a time-frequency resource used
by the UE to receive a paging message. [0220] As described above, the preconfigured uplink resource 
may be indicated by the instruction information in step 604, may be associated with the DUI of the UE, or may be indicated by the paging message in steps 614 and 616. ) 
It would have been obvious to a person of ordinary skill before the invention to have  combined limitations of ‘422 with those of ‘541 for the advantage of simplifying signaling exchange between the UE and a network side..

	For claim 4, ‘541 in view of ‘422 discloses all limitations of subject matter, as applied to  preceding claim 1. ‘541 does not disclose following limitation, which is disclosed by ‘422 , as follows:
“wherein the type of resource includes at least one of random access channel (RACH) resources, semi-persistent scheduling (SPS) resources, configured grants and dynamic grants.”
(‘422:, [0007] the random access response is usually further used to allocate an uplink resource  ) 
It would have been obvious to a person of ordinary skill before the invention to have combined limitations of ‘422 with those of ‘541 for the advantage of simplifying signaling exchange between the UE and a network side..

For claims 5 and 14, ‘541 in view of ‘422 discloses all limitations of subject matter, as applied to preceding claims 1 and 11. ‘541 does not disclose following limitation, which is disclosed by ‘422 , as follows:
“wherein the paging occasion is assigned to the wireless device.”
(‘422:, [0201] Parameter 1: a parameter indicating a paging occasion of the UE.It would have been obvious to a person of ordinary skill before the invention to have combined limitations of ‘422 with those of ‘541 for the advantage of simplifying signaling exchange between the UE and a network side

Claim(s)  6 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over  ‘541 in view of 
‘422 and , further, in view of NA ( US 20200221419 ), henceforth, ‘419.
	For claims 6 and 15, ‘541 in view of ‘422 discloses all limitations of subject matter, as applied to preceding claims 1 and 11. With the exception of  following limitation, which is disclosed by ‘419 , as follows:
	receiving downlink data based on the pre-allocated resource.
	(‘419: [0024] ---an apparatus of a terminal is provided. The apparatus includes: a monitoring unit configured to monitor reception of a paging ID in pre-allocated paging resources; (This is downlink resource to be used,) and a paging-related information return unit configured to, when receiving the paging ID, return paging-related information indicating a specific antenna beam which the apparatus of the terminal can receive in a downlink, thereby when the apparatus of the terminal is a terminal to be paged, a Base Station (BS) transmitting the paging ID being able to identify the apparatus of the terminal as the terminal to be paged, based on the paging-related information and perform a paging procedure for the apparatus of the terminal.
	It would have been obvious to a person of ordinary skill before the invention to have 
combined limitations of ‘419 with those of ‘541 in view of ‘422 for the advantage of simplifying signaling exchange between the UE and a network side to.perform a paging procedure for the apparatus of the terminal.

Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over  ‘541 in view of ‘422 and , further, in view of Nader et al ( US 10873380), henceforth, ‘380.
	For claim 7, ‘541 in view of ‘422 discloses all limitations of subject matter, as applied to
 preceding claim 1, with the exception of  following limitation, which is disclosed by ‘419 , as 
follows:
wherein the information is received by the wireless device after the wireless device leaves a radio
 resource control (RRC) connected state
	(‘380: col. 8 lines 60-67 --- Furthermore, in an aspect, the embodiment of FIG. 2 may be performed when the wireless communication device 12 does not have an established Radio Resource Control (RRC) connection with the radio network node 10 and is therefore in an RRC idle mode. In such examples (and in some examples where the wireless communication device is in RRC connected mode), the timing of the different paging occasions during which the beam selection signals 15 are sequentially transmitted may be defined according to a discontinuous reception (DRX) cycle length of the device 12.
	It would have been obvious to a person of ordinary skill before the invention to have 
combined limitations of ‘380with those of ‘541 in view of ‘422 for the advantage of simplifying signaling exchange between the UE and a network side to.perform a paging procedure for the apparatus of the terminal.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  ‘541 in view of ‘422 and , further, in view of Pelletie et al ( US 20170367058), henceforth, ‘058.
	For claim 8, ‘541 in view of ‘422 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of  following limitation, which is disclosed by ‘058 , as follows:
	transmitting the response message via random access procedure, based on that the information informs initiation of the random access procedure.
	(‘058: [0335] The WTRU may, e.g., if the WTRU successfully decodes such grant, transmit the 
response using the associated resources. If the WTRU does not successfully receive a grant (e.g., within a possibly configured period), the WTRU may initiate the random access procedure on PRACH resources of the cell. Rather than or in addition to initiating random access, the WTRU may determine whether there is a CB-PUSCH resource available to the WTRU (e.g., possibly within a certain amount of time).
It would have been obvious to a person of ordinary skill before the invention to have 

combined limitations of ‘058 with those of ‘541 in view of ‘422 for the advantage of simplifying signaling exchange between the UE and a network side to perform a paging procedure for the apparatus of the terminal.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  ‘541 in view of ‘422 and 058, further, in view of Lee et al ( US 9462576), henceforth, ‘576.
For claim 9, ‘541 in view of ‘422  and ‘058 discloses all limitations of subject matter, as applied to preceding claim 8, with the exception of  following limitation, which is disclosed by ‘576 , as follows:
	wherein a downlink data is transmitted via media access control (MAC) packet data unit (PDU) on the random access procedure.
	(‘576: see claim 1 receiving a second message of the random access procedure comprising a medium access control protocol data unit (MAC PDU) via a downlink shared channel,).
It would have been obvious to a person of ordinary skill before the invention to have 
combined limitations of ‘576 with those of ‘541 in view of ‘422 and ‘058 for the advantage of simplifying signaling exchange between the UE and a network side to perform a paging procedure for the apparatus of the terminal.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  ‘541 in view of ‘422
, further, in view of Tang  ( US 20190098542), henceforth, ‘542.
For claim 10, ‘541 in view of ‘422  discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of  following limitation, which is disclosed by ‘542 , as follows:
wherein the wireless device communicates with at least one of a mobile terminal, a network or 
autonomous vehicles other than the wireless device.
 (‘542: [0083],  The access terminal may be a cell phone, a cordless phone, a Session Initiation Protocol (SIP) phone, a Wireless Local Loop (WLL) station, a Personal Digital Assistant (PDA), handheld equipment with a wireless communication function, a computing device, other processing device connected to ---, vehicle-mounted equipment, wearable equipment and a terminal device in a future 5G network.).
It would have been obvious to a person of ordinary skill before the invention to have 
combined limitations of ‘542 with those of ‘541 in view of ‘422 for the advantage of simplifying signaling exchange between the UE and a network side to perform a paging procedure for the apparatus of the terminal.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hooli et al (20150257144  ) discloses A method is disclosed for scheduling packet data in a communications system. The method includes configuring, in a network apparatus, semi-persistent transmission resources to a user equipment via higher layer signalling, wherein the configuring step includes pre-allocating a data transmission resource and assigning a scheduling request resource to the user equipment. A confirmation message is transmitted to the user equipment from the network apparatus, wherein the confirmation message informs the user equipment that the user equipment is able to start transmitting data on a physical uplink shared channel PUSCH to the net-work apparatus by using the pre-allocated data trans-mission resource and a pre-configured transmission format, wherein the pre-allocated data transmission resource is linked to the corresponding confirmation message, the corresponding confirmation message being linked to the corresponding semi-persistently assigned scheduling request resource.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/             Primary Examiner, Art Unit 2647